      Case 2:11-cr-00071-RHW             ECF No. 262         filed 05/15/20      PageID.1034 Page 1 of 2
 PROB 12C                                                                                 Report Date: May 14, 2020
(6/16)

                                        United States District Court
                                                                                                       FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                        for the                              EASTERN DISTRICT OF WASHINGTON



                                         Eastern District of Washington                       May 15, 2020
                                                                                                  SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Charles Edwards                           Case Number: 0980 2:11CR00071-RHW-1
 Address of Offender:                                               Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Robert H. Whaley, Senior U.S. District Judge
 Date of Original Sentence: October 25, 2012
 Original Offense:        Conspiracy to Distribute 28 Grams or More of a Mixture or Substance Containing
                          Cocaine Base, 21 U.S.C. § 846
 Original Sentence:       Prison - 96 months                 Type of Supervision: Supervised Release
                          TSR - 48 months
 Asst. U.S. Attorney:     Timothy J. Ohms                    Date Supervision Commenced: July 12, 2019
 Defense Attorney:        Molly Winston                      Date Supervision Expires: July 11, 2023

                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 01/23/2020, 02/19/2020, 03/16/2020, and 05/08/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            11          Special Condition # 17: You shall abstain from the use of illegal controlled substances, and
                        shall submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On May 12, 2020, Charles Edwards failed to report to Pioneer
                        Human Services (PHS) for phase urinalysis testing when his assigned color was identified
                        for testing.

                        On July 16, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Edwards, as outlined in the
                        judgment and sentence. He signed the judgment acknowledging the requirements.

                        On May 13, 2020, this officer received notification from PHS that the offender had failed
                        to report for phase urinalysis testing on May 12, 2020, when his assigned color was
                        identified. On that same date, this officer attempted to contact Mr. Edwards to inquire about
                        why he did not report for urinalysis testing at PHS, but was unsuccessful.

                        The undersigned officer also attempted to contact the offender regarding the issue on May
                        14, 2020, but was again unsuccessful.
    Case 2:11-cr-00071-RHW             ECF No. 262         filed 05/15/20      PageID.1035 Page 2 of 2
Prob12C
Re: Edwards, Charles
May 14, 2020
Page 2

          12           Standard Condition #2: The defendant shall report to the probation officer and shall submit
                       a truthful and complete written report within the first five days of each month.

                       Supporting Evidence: On May 14, 2020, Charles Edwards failed to report to the
                       undersigned officer as instructed.

                       On July 16, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                       reviewed a copy of the conditions of supervision with Mr. Edwards, as outlined in the
                       judgment and sentence. He signed the judgment acknowledging the requirements.

                       On May 13, 2020, this officer attempted to contact the offender, via phone call and text
                       message, but he did not answer or respond.

                       As a result, on May 14, 2020, the undersigned officer again attempted to contact Mr.
                       Edwards, but was again unsuccessful. A voice mail and text message were left instructing
                       him to contact this officer by noon that date. Mr. Edwards failed to contact this officer as
                       instructed, and as of the writing of this report, the offender’s whereabouts are unknown.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court, and that the Court issue a warrant.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     05/14/2020
                                                                             s/Amber M.K. Andrade
                                                                             Amber M.K. Andrade
                                                                             U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other
                                                                             Signature of Judicial Officer

                                                                                     5/15/2020
                                                                             Date
